Citation Nr: 1446414	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-21 964	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to reactive airway dysfunction syndrome.


REPRESENTATION

Veteran represented by:	Christopher Loiacano, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1956 to July 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, the Board remanded the case for further development.  Since then, service connection for reactive airway dysfunction syndrome was granted.  The COPD claim remains on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a correspondence received in July 2014, the Veteran requested a hearing before a Veterans Law Judge sitting at the local RO.  A review of the record shows that no steps have been taken to schedule the Veteran for a Travel Board hearing after this request.  In accordance with his request, the Board must remand the claim so that the Veteran may be provided an opportunity to present testimony relating to his chronic obstructive pulmonary disease disability.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

